Case: 17-10116      Document: 00514156176         Page: 1    Date Filed: 09/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 17-10116
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         September 14, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

FRANCISCO MILLAN-MADRID,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-307-5




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Francisco Millan-Madrid has moved



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10116    Document: 00514156176      Page: 2   Date Filed: 09/14/2017


                                 No. 17-10116

for leave to withdraw and has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Millan-Madrid has not filed a response.

      We have reviewed counsel’s brief and relevant portions of the record. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2